United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                        ___________

                                   Nos. 03-1038/03-1419
                                       ___________

United States of America, ex rel.               *
Magnolia City Hospital,                         *
                                                *
               Plaintiff/Cross Appellee, *
                                                *   Appeals from the United States
        v.                                      *   District Court for the Western
                                                *   District of Arkansas.
Medical Business Associates, L.L.C.; *
Harold Evans; Greg Evans; Bunker                *        [UNPUBLISHED]
Hill, L.L.C.;                                   *
                                                *
               Defendants - Appellants/ *
               Cross Appellees,                 *
                                                *
Magnolia City Hospital,                         *
                                                *
               Defendant - Appellee/            *
               Cross Appellant,                 *
                                                *
----------------------------------------------- *
                                                *
Magnolia City Hospital,                         *
                                                *
               Third Party Plaintiff,           *
                                                *
        v.                                      *
                                                *
Dallas A. Riley; Ken Peebles; Bob               *
Prickett; W. J. Poss,                           *
                                                *
               Third Party Defendants.          *
                                    ___________

                              Submitted: July 30, 2004
                                 Filed: August 2, 2004
                                  ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

        In these consolidated appeals, Harold Evans, Greg Evans, and Bunker Hill,
LLC (appellants) appeal the district court’s1 order assessing costs and concluding
Magnolia City Hospital (Magnolia) was entitled to attorney’s fees. Magnolia cross-
appeals the district court’s order concluding it lacked jurisdiction to rule on motions
during the pendency of appellants’ appeal. As appellants have acknowledged in their
brief, this appeal is premature because the order appealed did not award an amount
of attorney’s fees and thus was not final. Accordingly, we dismiss appellants’ appeal
for lack of jurisdiction.

      Because the district court’s order concluding it lacked jurisdiction during the
appeal will be mooted by our dismissal of appellants’ appeal, we dismiss Magnolia’s
cross-appeal as moot. We also deny as moot Magnolia’s pending motion.
                      ______________________________




      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
                                          -2-